2014 IL App (1st) 121507WC

                                  Opinion filed January 6, 2014


                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                                       FIRST DISTRICT

                  WORKERS' COMPENSATION COMMISSION DIVISION


THE CITY OF CHICAGO,                                )       Appeal from the Circuit Court
                                                    )       of Cook County, Illinois
                                                    )
               Appellant,                           )
                                                    )
       v.                                           )       Appeal No. 1-12-1507WC
                                                    )       Circuit No. 11-L5-1071
                                                    )
THE ILLINOIS WORKERS' COMPENSATION                  )       Honorable
COMMISSION et al. (Joseph Locasto,                  )       Margaret Brennan,
Appellee).                                          )       Judge, Presiding.


      PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
      Justices Hoffman, Hudson, Harris, and Stewart concurred in the judgment and opinion.
______________________________________________________________________________

                                           OPINION

¶1     The claimant, Joseph Locasto, filed an application for adjustment of claim under the

Workers' Compensation Act (the Act) (820 ILCS 305/1 et seq. (West 2008)) seeking benefits for

injuries which he sustained while working for the employer, the City of Chicago (the City).

After conducting a hearing, the arbitrator found that the claimant had proven a work-related

injury and awarded him 75 5/7 weeks of temporary total disability (TTD) benefits plus medical
expenses. However, the arbitrator denied the claimant's claim for temporary partial disability

(TPD) benefits and/or maintenance benefits.

¶2     Both parties appealed the arbitrator’s decision to the Illinois Workers' Compensation

Commission (the Commission). The claimant appealed the arbitrator's denial of TPD and/or

maintenance benefits. The City appealed the Commission's award of TTD benefits and medical

expenses, arguing that: (1) the claimant's claims are barred by section 1(b)(1) of the Act (820

ILCS 305/1(b)(1) (West 2008)), which excludes "duly appointed member(s)" of the City's fire

department from the Act's definition of a covered "employee" for purposes of the claims at issue

in this case; (2) the claimant's claims are barred under the doctrines of res judicata and/or

collateral estoppel because the Retirement Board of the Firemen's Annuity and Benefit Fund of

Chicago (the Board) denied the claimant's claim for duty disability benefits arising out of the

same accident and injuries at issue in this case. The Commission unanimously rejected the City's

arguments, modified the arbitrator's decision by awarding TPD benefits and reducing the award

of medical expenses, and affirmed and adopted the arbitrator's decision in all other respects.

¶3     The City sought judicial review of the Commission's decision in the circuit court of Cook

County, which confirmed the Commission's ruling. This appeal followed.

¶4                                            FACTS

¶5     In May 2008, the claimant was employed by the City as a candidate in training at the

Chicago Fire and Paramedic Academy (the Academy).1 The claimant was training to become a

paramedic with the Chicago fire department. At that time, the claimant had been licensed as a

paramedic by the State of Illinois for eight years. Prior to his employment with the City, the


       1
           The City requires its firemen and paramedics to undergo the same training.

                                                  2
claimant worked as a paramedic with Children's Memorial Hospital (Children's). Before he was

admitted to the Academy, the claimant was examined and declared fit for duty by the City's

physician and by his own doctor, and he passed a physical fitness and agility test.

¶6     On May 6, 2008, the claimant reported to the Academy for training at 6:00 a.m. The

claimant testified that the candidates underwent rigorous physical training (including intense,

continuous physical exercises) for several hours in an extremely hot environment with very

minimal water breaks. He stated that the training included military-style hazing with yelling,

verbal abuse, and the assignment of additional exercises as punishment for the entire group if a

single candidate did not complete a task in a timely manner. He testified that, following a 45-

minute lunch break at noon, the candidates were required to exercise vigorously straight through

until 4:30 p.m. with only a single, one-minute water break. The claimant did not request special

permission to get a drink of water out of fear of punishment for the entire group.

¶7     After completing his first day of training, the claimant experienced cramps in his right

quadriceps. That evening, he drank Gatorade and water, took Advil, and iced his leg.

¶8     The following morning, the claimant reported to the Academy for training at 7 a.m. He

testified that the candidates were required to work out straight through until lunchtime with no

water breaks. According to the claimant, the instructors yelled at individual candidates, telling

them to "quit or go the hospital" if they could not take it. He testified that, following a 45-minute

lunch break, the workouts became more intense and lasted for longer periods of time. During the

late afternoon, the claimant noticed severe cramping in his right leg. He testified that, by the end

of the training session, his leg was so sore he had difficulty climbing into his sport utility vehicle

to drive home.


                                                  3
¶9     Although the claimant took Advil later that evening, he continued to experience severe

cramping in his right leg. He hydrated and applied ice and heat to his leg. At 5:30 a.m., the

claimant noticed his urine was tea colored and looked like blood. When he phoned his instructor

to report his condition, the instructor told him to go to the emergency room.

¶ 10    The claimant sought treatment at Illinois Masonic Hospital where he was diagnosed with

rhabdomyolysis, acute kidney failure, and compartment syndrome. Rhabdomyolysis is a

condition of the kidneys that occurs when muscle tissue rapidly breaks down (due to overexertion

and dehydration, crush injury or toxins) and releases the protein myoglobin into the bloodstream,

causing the kidneys to lose function. Compartment syndrome is a condition caused by the

compression of nerves, blood vessels and muscle inside a closed space within the body. The

compression can lead to tissue death due to lack of oxygenation as the blood vessels are

compressed by the raised pressure within the compartment. This can cause subsequent loss of

function, including paralysis. Amputation of the affected area might be required in some cases.

¶ 11    The medical records of the emergency room reflect that orthopedic surgeons were

consulted regarding the swelling of the claimant's legs. Dr. David Hoffman, an orthopedic

surgeon, diagnosed compartment syndrome and performed immediate surgery. The claimant

underwent a fasciotomy wherein his right leg was cut open and left open for several weeks to

relieve the pressure and swelling in the leg and to allow the muscles to expand. He remained in

the intensive care unit for approximately 15 days. The claimant required over 100 staples to

close the fasciotomy. Moreover, the claimant was placed on dialysis due to his rhabdomyolysis

from dehydration. He was discharged from the hospital on June 13, 2008, and he continued to

undergo dialysis for several months thereafter.


                                                  4
¶ 12    Following his discharge from the hospital, the claimant saw Dr. Steven Fox, his primary

care physician, Dr. Eduardo Cremer, a nephrologist, and Dr. Hoffman. All three doctors opined

that the claimant's conditions of ill-being were causally related to the intense workouts and

subsequent dehydration he suffered at the Academy. The claimant also saw physicians at the

Chicago fire department. The City's physicians continued the claimant off work through at least

February 25, 2009.

¶ 13    On August 26, 2008, Dr. Hoffman opined that the claimant's compartment syndrome

had resolved and he released the claimant to return to work from an orthopedic point of view.

However, Dr. Hoffman advised that claimant continue to follow up with his nephrologist.

¶ 14    After examining the claimant and evaluating the condition of his kidneys, Dr. Cremer

released the claimant to return to work at a regular job on September 17, 2008, provided that he

stayed well hydrated and did not overexert himself. On November 11, 2008, Dr. Cremer released

the claimant to return to "regular activities." However, during his December 3, 2009, evidence

deposition, Dr. Cremer testified that the claimant should "absolutely not" return to the strenuous

and intense rigors of the Academy training. Dr. Cremer opined that the claimant's kidneys will

never be normal. He stated that the claimant should avoid nonsteroidal anti-inflammatory

medications, antibiotics, and anything that causes extreme exhaustion or severe muscle soreness.

He noted that the claimant requires annual metabolic testing. However, Dr. Cremer

acknowledged that claimant could possibly run a marathon if he used extreme caution,

conditioned properly, and hydrated appropriately.

¶ 15    The claimant continued to follow up with Chicago fire department physicians. The

claimant testified that one of the City's nurses told him that he needed a written release from his


                                                 5
doctor to allow him to enter the next Academy class in November 2008. Accordingly, the

claimant returned to Dr. Fox and asked him for a work release. On November 5, 2008, Dr. Fox

wrote a note stating that the claimant was in excellent health and that he had been cleared for

"unrestricted physical activity." One week later, the claimant met with Commander Edenburgh, a

doctor who heads the Chicago fire department's medical division, and gave him Dr. Fox's note.

Although Commander Edenburgh read the note, he told the claimant that it was his opinion that

the claimant was not ready to return to the Academy.

¶ 16    Following this meeting, the claimant continued to follow up with Dr. Fox and the

Chicago fire department's doctors. The records of the Chicago fire department's medical division

reflect that, on December 9, 2008, the claimant was noted to have an elevated "Ca+ level" and

was instructed to see both his renal and orthopedic physicians. On January 20, 2009, it was

noted that claimant was complaining of continued right leg cramping. He was instructed to

follow up with his treating orthopedic surgeon and undergo repeat lab work. On February 25,

2009 (the last recorded visit contained in the record), the claimant continued to complain of leg

cramping. According to the claimant, the City asked him to undergo a functional capacity

examination (FCE) but refused to pay for the test after the claimant's insurance denied coverage.

The City's doctors never released the claimant to return to the Academy.

¶ 17    In his report dated February 9, 2009, Dr. Fox opined that: (1) it is highly likely that the

claimant has some permanent kidney damage; (2) the claimant will be forever prone to recurrent

bouts of acute renal failure; and (3) the claimant has been irreversibly compromised by the events

occurring due to the Academy training. Dr. Fox stated that the claimant should not subject

himself to the same rigors that he was put through at the Academy. On July 23, 2009, Dr. Fox


                                                 6
wrote a letter clarifying his November 5, 2008, physical activity release. In the letter, Dr. Fox

stressed that, although his November 5, 2008, release had allowed for unrestricted physical

activity, "at no time did [he] intend for this to mean that [the claimant] could or should return to

the Fire Academy." The doctor noted that the claimant was "well aware of the harm caused by

the undue severity of [the Academy's] training," and that "[h]e knew my [November 5, 2008]

note cleared him to seek other employment and to engage in physical activity on his own in a

way that did not subject him to the extremes of exercise, as expected at the Academy." The

doctor also prescribed additional physical therapy for the claimant's ongoing complaints of right

thigh pain and cramping.

¶ 18     On May 7, 2009, Dr. Isaac Marcos, an occupational health physician with the Chicago

fire department, issued a letter in which he opined that the claimant had completely recovered

and had been returned to full duty without restrictions by Drs. Fox, Cremer, and Hoffman. He

further opined that the claimant was currently in stable condition and he noted that the claimant

remained off duty and had exhausted all his injury and sick leave.

¶ 19     On August 17, 2009, the claimant was examined by Dr. Kathleen Weber, the City's

independent medical examiner (IME). Dr. Weber is an internist who specializes in sports

medicine. Dr. Weber opined that the claimant's acute compartment syndrome, exercise-induced

rhabdomyolysis, and subsequent acute renal failure were causally related to his May 2008

training at the Academy. She also opined that claimant had no residual right leg disability as a

result of his compartment syndrome other than some muscle tightness which she thought would

be relieved with a short two to three week course of physical therapy and home

strengthening/stretching exercises. Dr. Weber concluded that, following this treatment, the


                                                  7
claimant would be at maximum medical improvement (MMI). The doctor opined that the

claimant could return to work for the Chicago fire department, and she assumed that he would

return to the Academy. However, she acknowledged that the claimant is now at a higher risk for

rhabdomyolysis and noted that, if the claimant returned to the same rigorous training conditions

at the Academy, he would have to be in great condition and would need to be monitored

throughout the training.

¶ 20    On December 8, 2009, the claimant was examined by Dr. Sheldon Hirsch, a nephrologist

who served as the City's second IME. Dr. Hirsch opined that the claimant seemed to have no

residual deficits and had been cleared to perform any work from a renal viewpoint. However, Dr.

Hirsch noted that:

               "given the injury that the claimant suffered, I advised him against

               any form of particularly strenuous exercise, which conceivably

               could lead to a recurrent injury. Presumably this would preclude

               him from returning to the fire department, assuming that strenuous

               training sessions would be necessary."

Moreover, Dr. Hirsch noted that he would defer to an internist or neurologist regarding whether

there was "any lingering injury or restrictions derived from his muscle injury." Dr. Hirsch noted

that the claimant was not to return to work that included extensive exercise.

¶ 21    Although the City paid the claimant salary continuation from May 8, 2008, through May

8, 2009, it did not pay him TTD benefits. The City did not allow the claimant to return to the

Academy and did not offer him any alternative employment.




                                                 8
¶ 22     In October, 2009, after he was terminated by the City, the claimant sought employment

with his previous employer (Children's) as an emergency room paramedic. However, there were

no such positions available. Beginning on October 6, 2009, the claimant obtained part-time

employment with Children's working on an "IV Access Team." The claimant and his team start

IVs for patients throughout the hospital when the nurses are unable to do so. The claimant

testified that he works two 12-hour shifts per week and earns a net weekly salary of $900 to

$1,000 per week. He eventually obtained group insurance coverage again through Children's and

subsequently resumed his treatment with Dr. Fox.

¶ 23     The claimant testified that, at the time of the arbitration hearing, he continued to have

cramping and pain in his right leg which is increased by prolonged sitting. He stated that he had

gained approximately 20 pounds since his accident due to his reduced activity level. Pursuant to

his physicians' instructions (and due to his fear of re-injury), he no longer plays sports or

exercises vigorously.

¶ 24     Relying on the claimant's testimony and the testimony of Drs. Cremer, Hoffman, Fox,

Hirsch, and Weber, the arbitrator found that the claimant sustained an accident arising out of and

in the course of his employment on May 6, 2008, and May 7, 2008, and that the claimant's

present condition of ill-being is causally related to those work accidents. The arbitrator found

that the claimant was eligible for benefits under the Act because he was not a not a "duly

appointed member" of the Chicago fire department at the time of his work accidents. In support

of that conclusion, the arbitrator cited Dodaro v. Illinois Workers' Compensation Comm'n, 403

Ill. App. 3d 538 (2010), in which we held that a Chicago police recruit in training was not a "duly

appointed member" of the Chicago police department because a recruit does not have full police



                                                   9
powers until he or she completes training at the police academy and is sworn in as a police

officer. The arbitrator "applie[d] the same logic" to the claimant, who was a paramedic

candidate.

¶ 25     The arbitrator found that the claimant had incurred $152,788.84 in reasonable and

related medical expenses for treatment provided to him to cure or relieve his condition. The

arbitrator ordered the City to pay these expenses pursuant to the fee schedule. Moreover, the

arbitrator concluded that the claimant was entitled to TTD and/or maintenance benefits from May

8, 2008 through October 5, 2009 (the day before the claimant began part-time employment as an

IV technician with Children's).

¶ 26     However, the arbitrator found that the claimant did not prove that he was entitled to

receive TPD or maintenance benefits after his return to work on October 6, 2009, and denied the

claimant's claim for such benefits. In support of this decision, the arbitrator noted that: (1)

although several physicians restricted the claimant from returning to the vigorous strenuous

activity of Academy training, no physician restricted him from returning to work as a paramedic;

(2) no physician restricted the claimant to part-time work; (3) the claimant did not testify to a job

search other than attempting to return to his old position at Children's and his new position at

Children's as an IV technician; (4) a full-time, 40-hour work week at the claimant's current hourly

salary approximates his salary as a paramedic candidate with the City.

¶ 27     Both parties appealed the arbitrator’s decision to the Commission. The claimant

appealed the arbitrator's denial of TPD and/or maintenance benefits. The employer appealed the

Commission's award of TTD benefits and medical expenses, arguing that the claimant's claims

are barred by section 1(b)(1) of the Act (820 ILCS 305/1(b)(1) (West 2008)), which excludes



                                                  10
"duly appointed member(s)" of the employer's fire department from the Act's definition of a

covered "employee" for purposes of the claims at issue in this case; (2) the claimant's claims are

barred under the doctrines of res judicata and/or collateral estoppel because the Board denied the

claimant's claim for duty disability benefits arising out of the same accident and injuries at issue

in this case.

¶ 28     The Commission modified the arbitrator's decision by awarding TPD benefits. The

Commission found that the claimant was entitled to TPD benefits at a rate of $251.40 for the

period from October 6, 2009, through May 5, 2010. The Commission concluded that the

arbitrator had "erred in calculating [the] [c]laimant's current wages based on a 40 hour a week

schedule because [the] [c]laimant is currently employed as a part time employee for Children's

*** and not full time." Moreover, although the Commission acknowledged that no doctor has

restricted the claimant from part time employment, it noted that "it is also true that [the City]

refused to permit [the] [c]laimant to return." The Commission also observed that the City

required the claimant to undergo a FCE but denied coverage for the FCE. Further, although the

Commission acknowledged the limited nature of the claimant's job search, the Commission

"[found] it significant that [the City] failed to offer any vocational assistance after refusing to let

[the] [c]laimant return to the *** Academy." The Commission also found that the City failed to

comply with section 7110.70 of the Illinois Administrative Code (50 Ill. Adm. Code 7110.10

(2006)) which required the City to perform a vocational assessment even though the claimant did

not request vocational assistance.

¶ 29     The Commission rejected the City's arguments. Specifically, the Commission concluded

that the claimant was not a "duly appointed member" of the Chicago fire department and, thus, is



                                                   11
not precluded from benefits under section (1)(b)(1) of the Act. The Commission held that this

issue was controlled by our decision in Dodaro, 403 Ill. App. 3d 538.

¶ 30     Further, the Commission rejected the City's argument that the Board's denial of the

claimant's application for duty disability benefit's bars the claimant's claims before the

Commission under principles of res judicata and/or collateral estoppel. In so holding, the

Commission reasoned:

               "The issues presented before the Commission here are not the

               same issues that were presented before the *** Board. The issue

               before the *** [B]oard was whether [the] [c]laimant was entitled

               to receive duty disability benefits. The *** [Board] found that he

               was not disabled and therefore not entitled to benefits from the

               Firemen's Annuity and Benefit Fund of Chicago because he was

               capable of returning to work. The issues before the Commission

               are jurisdiction, accident, causal connection, medical expenses,

               temporary disability benefits, temporary partial disability benefits,

               and penalties and attorneys' fees. The *** [B]oard made no

               determinations that are relevant to the issues on review here. The

               Commission concludes that [the] [c]laimant's claim is not barred

               by collateral estoppel or res judicata."

¶ 31     The Commission further modified the arbitrator's decision by reducing the award of

medical expenses, and affirmed and adopted the arbitrator's decision in all other respects.




                                                  12
¶ 32    The City sought judicial review of the Commission's decision in the circuit court of Cook

County, which confirmed the Commission's ruling. This appeal followed.

¶ 33                                          ANALYSIS

¶ 34                                  1. Section 1(b)(1) of the Act

¶ 35        The City argues that the claimant's claim is barred by section 1(b)(1) of the Act (820

ILCS 305/1(b)(1) (West 2008)). At the time of the claimant's May 2008 work injury, that section

provided that "[a] duly appointed member of a fire department in any city, the population of

which exceeds 200,000 according to the last federal or State census,2 is an employee under this

Act only with respect to claims brought under paragraph (c) of Section 8." 820 ILCS 305/1(b)(1)

(West 2008). The claimant's claims were not brought pursuant to section 8(c) of the Act. The

City argues that the claimant was a "duly appointed member" of the Chicago fire department at

the time of his May 2008 work injury and, therefore, his claims are barred under section 1(b)(1).

The Commission rejected this argument. We interpret the meaning of the statutory exclusion in

section 1(b)(1) de novo. Dodaro, 403 Ill. App. 3d at 544-45. However, because the

Commission's determination that the claimant was not a "duly appointed member" of the Chicago

fire department concerns the legal effect of a given set of facts, we review that decision for clear

error. Id. We will reverse the Commission's decision "only when there is evidence supporting

reversal and [we] are left with the definite and firm conviction that a mistake has been made."

Id. at 544.


        2
            Effective August 8, 2011, the legislature amended the statute by substituting the term

"500,000" for "200,000." This amendment is immaterial. The parties do not dispute that the City

of Chicago has more than 500,000 residents.

                                                    13
¶ 36       During the arbitration hearing, each party presented evidence regarding the claimant's

employment status at the time he was injured. At that time, the claimant was a candidate fire

paramedic in training at the Academy. The claimant testified that, as a candidate, he was not a

sworn officer of the fire department, he was not given a badge or identification identifying him as

a Chicago fire paramedic,3 and he received a lower salary than a sworn paramedic. According to

the claimant, candidates are not able to render medical assistance to citizens on behalf of the

City. Candidates engage in physical training and take classes in a classroom environment, but

they do not work as actual paramedics. The claimant testified that candidates are not considered

paramedics until they graduate from the Academy and are sworn in at Navy Pier.

¶ 37       Kenneth Kaczmarz, the executive director of the Firemen's Annuity and Benefit Fund of

Chicago, testified on behalf of the City. Kaczmarz testified that, according to the fire

department's records, the claimant was hired as a "fireman/paramedic" beginning May 1, 2008.

Kaczmarz stated that, once an employee is put on the Chicago fire department's payroll and

begins his duties, he is a "full and contributing member[] of the pension fund," even if he is a

candidate in training at the time. Kaczmarz considered the claimant an "active fireman" under

section 6-109 of the Pension Code (40 ILCS 5/6-109 (West 2008)) who was entitled to apply for

and receive disability benefits under the Code. The City also presented various fire department

personnel records signed by the claimant shortly before he began his employment which identify

him as a "paramedic" working for the fire department. The City argues that these documents,

together with Kaczmarz's testimony, establish that the claimant was a "duly appointed member"


       3
           The claimant stated that his uniform consisted of basic blue pants and a blue shirt

without a Chicago fire department emblem.

                                                  14
of the Chicago fire department at the time of his May 2008 work injury and, therefore, his claims

are barred under section 1(b)(1) of the Act.

¶ 38     We disagree. We addressed a similar issue in Dodaro. In that case, the City argued that

a Chicago police recruit who was injured during a training exercise was a "duly appointed

member" of the Chicago police department, and therefore not eligible for benefits under section

1(b)(1) of the Act. Construing that section of the Act de novo, we interpreted the word

"member" to mean "a person who has been admitted [usually formally] to the responsibilities and

privileges of some association or joint enterprise." Dodaro, 403 Ill. App. 3d at 546. Thus, we

found that "the legislature intended the statutory exclusion to apply to individuals who have been

formally admitted to the responsibilities and privileges of the Chicago police department." Id.

The claimant testified that police recruits were instructed that they were not police officers and

had no authority to act as police officers. Id. at 540. They were not issued badges or any

identification issued by the Chicago police department and they were not authorized to make

arrests. Id. Recruits, unlike actual officers, were not "sworn in." Id. We held that the evidence

showed that the claimant did not have full police powers and had not been "formally admitted to

the responsibilities and privileges" of the Chicago police department at the time of her injury. Id.

at 546. Accordingly, we held that the Commission's ruling that police recruits were not "duly

appointed members" of the police department for purposes of section 1(b)(1) was not clearly

erroneous. Id. We reached this holding even though "[t]here was evidence that recruits were

treated like sworn police officers with respect to their eligibility for benefits under the Police

Pension Fund." Id.




                                                  15
¶ 39     The same reasoning applies here. As Dodaro makes clear, the dispositive question is

whether the claimant had been "formally admitted to the responsibilities and privileges" of the

Chicago fire department at the time of his injury. Id. at 546. As noted, at the time he was

injured, the claimant was a candidate fire paramedic in training at the Academy, not a sworn

member of the fire department. He did not work as a paramedic, was not given a badge or

identification identifying him as a Chicago fire paramedic, and was not authorized to render

medical assistance to citizens on behalf of the City. Like the claimant in Dodaro, he did not have

the full powers and privileges of the job for which he was training. Thus, the Commission's

ruling that the claimant was not a "duly appointed member" of the Chicago fire department was

not clearly erroneous.

¶ 40     The City argues that the claimant was a "duly appointed member" of the fire department

at the time of his injury because: (1) he was an "active fireman" under section 6-109 of the

Pension Code (40 ILCS 5/6-109 (West 2008)) and was therefore entitled to apply for and receive

disability benefits under the Code; and (2) fire department personnel records signed by the

claimant identify him as a "paramedic." We rejected the same types of arguments in Dodaro.

There, the City presented witnesses (including the executive director of the Police Pension Fund)

who testified that police recruits injured during training were eligible to receive duty disability

benefits under the Pension Code. Dodaro, 403 Ill. App. 3d at 541-42. Moreover, the City

presented documents that the claimant signed during her training at the police academy which

referred to her as a "member" of the police department. Id. at 547. However, "[l]ooking beyond

the label placed on recruits in [those] documents" (and beyond the claimant's employment




                                                  16
classification under the Pension Code), we focused instead on the fact that the claimant lacked

the full powers and privileges of a Chicago police officer.

¶ 41     We employ the same analysis here. The fact that the claimant was considered an "active

fireman" under the Pension Code for purposes of duty disability benefits does not establish that

he is a "duly appointed member" of the fire department under section 1(b)(1) of the Act. As we

made clear in Dodaro, the claimant's status under section 1(b)(1) depends upon the powers and

privileges he enjoyed at the time of his injury, not upon his eligibility for benefits under the

Pension Code or any labels used in personnel documents.

¶ 42                          2. Res Judicata and Collateral Estoppel

¶ 43     The City argues that the Board's denial of claimant's claim for duty disability benefits

under the Pension Code bars the claimant's workers' compensation claims under principles of res

judicata and/or collateral estoppel. We begin our analysis of this issue by providing a brief

factual background of the proceedings before the Board. On April 9, 2009, the claimant filed an

application for duty-related disability benefits with the Board pursuant to section 6-151 of the

Illinois Pension Code (40 ILCS 5/6-151 (West 2008)). After conducting a hearing, during which

the claimant testified and presented testimony from some of his treating doctors, the Board issued

a letter on August 3, 2009, denying the claimant's application.

¶ 44     The Board's written decision contained several express findings of fact, including that:

(1) prior to May 8, 2008, the claimant was an "active fireman" as that term is defined under

section 6-109 of the Pension Code (40 ILCS 5/6-109 (West 2008)); (2) on May 8, 2008, the

claimant was engaged in training activities at the Fire Academy when he experienced pain in his

legs and dark colored urine; (3) the claimant was subsequently diagnosed with "acute



                                                  17
rhahdmyelesis [sic]" and with compartment syndrome of the right lower extremity; (4) the

claimant received medical treatment and physical therapy to treat his kidney condition "until his

conditions subsided"; (5) on May 7, 2009, a physician with the Chicago fire department found

the claimant to be in stable condition; (6) the claimant was examined by the physician consultant

to the Board, Dr. George S. Motto, who found the claimant to be in "good physical condition";

and (7) "[the claimant's] treating nephrologist, Sudesh K. Vohra, M.D. and the *** Board's

physician-consultant, George S. Motto, M.D., have concluded that the [claimant] is able to

perform his duties in the Chicago Fire Department and that his kidney condition has stabilized."

¶ 45       Based on these findings, the Board concluded that the claimant "has made a full

recovery from the conditions that he experienced while in training with the Chicago Fire

Department," he "is not currently experiencing any physical condition that would prevent him

from performing his paramedic duties with the Chicago Fire Department," and the claimant "has

not produced sufficient evidence to meet his burden of proving that he is entitled to receive a

Duty Disability Benefit pursuant to 40 ILCS 5/6-151 of the Illinois Pension Code."

¶ 46       The claimant filed a complaint for administrative review of the Board's decision in the

circuit court of Cook County, arguing that the Board's decision contained factual errors, was

against the manifest weight of the evidence, and was contrary to law. The circuit court affirmed

the Board's decision.4

¶ 47       In the case at bar, the City argues that the Board's denial of the claimant's claim for duty

disability bars his workers' compensation claims under the doctrine of res judicata and/or




       4
           Apparently, the claimant chose not to appeal the circuit court's decision.

                                                    18
collateral estoppel. We hold that res judicata does not apply here. However, we hold that some

(but not all) of the claimant's claims are barred under principles of collateral estoppel.

¶ 48     Under the doctrine of res judicata, "a final judgment rendered by a court of competent

jurisdiction on the merits is conclusive as to the rights of the parties and their privies, and, as to

them, constitutes an absolute bar to a subsequent action involving the same claim, demand, or

cause of action." J & R Carrozza Plumbing Co. v. Industrial Comm'n, 307 Ill. App. 3d 220, 223

(1999). Administrative agency decisions have res judicata effect when the agency's

determination is made in proceedings which are adjudicatory, judicial, or quasi-judicial in nature.

McCulla v. Industrial Comm'n, 232 Ill. App. 3d 517, 520 (1992). To establish res judicata, a

party must show: (1) that the former adjudication resulted in a final judgment on the merits; (2)

that the former and current adjudications were between the same parties; (3) that the former

adjudication involved the same cause of action and same subject matter of the later case; and (4)

that a court or administrative agency of competent jurisdiction rendered the first judgment.

Hannigan v. Hoffmeister, 240 Ill. App. 3d 1065, 1075-76 (1992).

¶ 49     Several of these elements cannot be satisfied in this case. First, the litigation before the

Board involved different parties than the case before the Commission. The defendant in the

claimant's action for duty disability benefits was the Board, while the defendant in the instant

case is the City. The Board and the City are separate entities. See, e.g., Hannigan, 240 Ill. App.

3d at 1076 (concluding that two State agencies were not identical parties for res judicata

purposes); Rhoads v. Board of Trustees of the City of Calumet City Policemen's Pension Fund,

293 Ill. App. 3d 1070, 1075 (1997) (holding that the City of Calumet City and the Calumet City

Police Pension Board were different parties, precluding the application of collateral estoppel).



                                                   19
¶ 50       Moreover, the claimant's claim for duty disability benefits does not involve the "same

cause of action and same subject matter" as his claims for workers' compensation benefits. The

latter claims were brought under a different statute (the Act, as opposed to the Pension Code),

and they seek benefits that are not available under the Pension Code, such as TTD benefits and

medical expenses. See Hannigan, 240 Ill. App. 3d at 1076 (holding that claim under the Pension

Code was not same cause of action as prior claim bought under the Act, precluding the

application of res judicata).5

¶ 51       However, some, but not all, of the claimant's claims before the Commission are barred

by principles of collateral estoppel. "Collateral estoppel prohibits the relitigation of an issue

essential to and actually decided in an earlier proceeding by the same parties or their privies."

McCulla, 232 Ill. App. 3d at 520. Administrative agency decisions made in adjudicatory,

judicial, or quasi-judicial proceedings may have collateral estoppel effect. Id. Collateral

estoppel may be asserted when: (1) the issue decided in the prior adjudication is identical to the

issue in the current action; (2) the issue was "necessarily determined" in the prior adjudication;


       5
               Accordingly, while the Board had jurisdiction to decide the claimant's claims for

duty disability benefits, it would not be a tribunal of competent jurisdiction to decide his claims

for workers' compensation benefits. The award of workers' compensation benefits is controlled

by the Act, and the Commission has exclusive original jurisdiction to decide claims for such

benefits. See 820 ILCS 305/18 (West 2008) (providing that "[a]ll questions arising under th[e]

Act, if not settled by agreement of the parties interested therein, shall, except as otherwise

provided, be determined by the Commission"); see also Hartlein v. Illinois Power Co., 151 Ill. 2d

142, 157-58 (1992); Nestle USA, Inc. v. Dunlap, 365 Ill. App. 3d 727, 732 (2006).

                                                  20
(3) the party against whom estoppel is asserted was a party or in privity with a party in the prior

action; (4) the party had a full and fair opportunity to contest the issue in the prior adjudication;

and (5) the prior adjudication must have resulted in a final judgment on the merits. Mabie v.

Village of Schaumburg, 364 Ill. App. 3d 756, 758 (2006); McCulla, 232 Ill. App. 3d at 520.

¶ 52       The City argues that the Board's denial of duty disability benefits precludes all of the

claimant's workers' compensation claims. In support of this argument, the Board relies on cases

which hold that the standard for determining whether a fireman's injury was incurred in the line

of duty under the Pension Code is equivalent to the standard for determining whether an

accidental injury arose out of and in the course of his employment under the Act. See, e.g.,

McCulla, 232 Ill. App. 3d at 521; Mabie, 364 Ill. App. 3d at 800; O'Callaghan v. Retirement

Board of Firemen's Annuity & Benefit Fund, 302 Ill. App. 3d at 579, 583 (1999); Wilfert v.

Retirement Board of Firemen's Annuity and Benefit Fund of Chicago, 263 Ill. App. 3d 539, 544

(1994). Applying this principle, we have held that a determination by the Board that a fireman's

injury was not incurred in the line of duty collaterally estops that fireman from relitigating the

issue of causation before the Commission. McCulla, 232 Ill. App. 3d at 521-22.6 However,

these cases are inapposite. Here, the Board did not find that the injuries the claimant suffered

during his training in May 2008 were not incurred in the line of duty. (In fact, to the extent the


       6
           Mabie stands for the converse proposition. In Mabie, our appellate court held that the

Commission's decision that a fireman's injury arose out of and in the course of his employment

barred the Village of Schaumburg from relitigating the issue of causation in a subsequent

proceeding under the Public Employee Disability Act by arguing that the claimant's injury did not

occur in the line of duty.

                                                   21
Board addressed causation at all, it implicitly found that the claimant's injuries were caused by

his training.) The Board merely held that, however the claimant's injuries were caused, they were

resolved by August 3, 2009 (the date of the Board's decision) and that the claimant was fully

recovered and able to perform his duties as a paramedic with the City at that time. Accordingly,

the Board's decision is fully consistent with the Commission's award of TTD benefits and

medical expenses prior to August 3, 2009. The City's argument that the Board's decision

collaterally estops all of the claimant's workers' compensation claims cannot succeed.

¶ 53       However, the Board's decision does collaterally estop the claimant from relitigating the

issues of whether he was disabled after August 3, 2009, and whether his work-related injuries

rendered him unable to work as a paramedic after that date. As noted, the Board decided that he

was fully recovered and fully able to perform his job as a paramedic by that date. In order to

award TTD and TPD benefits after that date, the Commission would have to reach a contrary

conclusion. See, e.g., Mechanical Devices v. Industrial Comm'n, 344 Ill. App. 3d 752, 759

(2003); ("To establish entitlement to TTD benefits, a claimant must demonstrate not only that he

or she did not work, but also that the claimant was unable to work."); 820 ILCS 305/8(a) (West

2008) (providing that an employee is entitled to TPD benefits only when he is "working light duty

on a part-time basis or full-time basis and earns less than he or she would be earning if employed

in the full capacity of the job or jobs") (emphasis added). All of the requirements for collateral

estoppel are met as to as to any claim for TTD or TPD benefits after August 3, 2009. We

therefore reverse the Commission's award of such benefits.7 However, we emphasize that,


       7
           The claimant argues that there were "procedural irregularities" in the Board proceedings

and that the Board's decision was based on blatantly incorrect factual findings. By raising these

                                                  22
although TTD and TPD benefits after August 3, 2009, are barred by collateral estoppel, all

benefits awarded for any time periods before that date are not barred.

¶ 54     Because the Commission's award of TPD benefits commenced on October 6, 2009, it is

barred by collateral estoppel. Accordingly, we do not need to address the City's alternative

argument that the Commission's award of TPD benefits was against the manifest weight of the

evidence.

¶ 55                                       CONCLUSION

¶ 56     For the foregoing reasons, we reverse the judgment of the circuit court of Cook County to

the extent that it confirmed the Commission's award of TPD and TTD benefits for any time period

after August 3, 2009. We affirm the circuit court of Cook County's judgment in all other respects,




issues, the claimant appears to suggest that he did not have a "full and fair" opportunity to litigate

his claims before the Board. However, the Board conducted a hearing during which the claimant

had the opportunity to testify and to present evidence, including medical witness testimony.

Moreover, the circuit court affirmed the Board's decision, and the claimant apparently chose not

to appeal that decision. Thus, we are not in a position to pass on any alleged errors or "procedural

irregularities" in the Board's decision, and we cannot deny the preclusive effect of the Board's

judgment. See McCulla, 232 Ill. App. 3d at 521 (rejecting claimant's argument that board's

decision should not collaterally estop his workers' compensation claim because the board

misunderstood his claims and the applicable law, and stating that "whatever the pension board's

understanding of the claimant's claim and any errors of law are not before this court" and that

"[t]he claimant did not appeal the board's determination").

                                                  23
including its confirmation of the Commission's award of TTD benefits for time periods prior to

August 3, 2009.

¶ 57    Affirmed in part and reversed in part; cause remanded.




                                               24